Citation Nr: 1640023	
Decision Date: 10/04/16    Archive Date: 10/19/16

DOCKET NO.  11-32 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a respiratory and/or pulmonary disorder, other than chronic obstructive pulmonary disease (COPD), to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Collin A. Douglas, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

A hearing was held on October 29, 2014, by means of video conferencing equipment with the appellant in Nashville, Tennessee, before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board subsequently remanded the case for further development in January 2015.  That development was completed, and the case was returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, additional development is necessary prior to appellate review.

In January 2015, the Board remanded this claim so that an additional VA examination and opinion could be obtained from an appropriate specialist.  Specifically, the Board had requested the examiner provide diagnoses of all pulmonary and respiratory disorders, other than COPD, to include mesothelioma and/or asbestosis and provide appropriate etiology opinions.  In October 2015, the requested examination was provided by a physician's assistant.

The examiner noted the Veteran was diagnosed with COPD in 2004 and that he reported using inhaled medications, oral bronchodilators, and continuous oxygen therapy.  He noted reviewing a July 2014 chest x-ray and October 2015 pulmonary function tests.  The examiner stated that the Veteran's pulmonary function tests were consistent with COPD.  He noted that private medical records from 2008 mention a diagnosis of "mild aspestosis" but that there were no radiographic findings to support this.  The examiner diagnosed the Veteran with COPD.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the opinion is inadequate because the examiner failed to address all of the findings in the Veteran's medical records relating to asbestosis and mesothelioma, did not discuss any diagnoses other than COPD, and did not provide an opinion as to whether or not the Veteran has any disease or diagnosis, including asbestosis or mesothelioma, that may be related to his conceded exposure to asbestos.  Specifically, the examiner did not address the "admit diagnosis" of mesothelolimact thorax w/o contrast and the "Order Reason" of mesothelioma recorded on the CT scan report in his opinion.  He also referenced and quoted a medical abstract which states that findings of early asbestosis include parenchymal bands, yet he did not address or explain the findings of parenchymal scarring in an April 2008 CT scan.  Additionally, despite the remand directives requesting that the examination was to be performed by an appropriate specialist, the examination was conducted by a physician's assistant.  Accordingly, a remand is required to address these deficiencies and substantially comply with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that the Board errs as a matter of law when it fails to ensure remand compliance).  On remand, an examination and an opinion should be obtained from a pulmonologist, if possible.

The Veteran submitted a statement in support of his claim in November 2015 reporting that a CT scan of his lungs was performed at the VAMC in Chattanooga, Tennessee in November 2015.  The Veteran forwarded copies of the results of the scan, but a review of the Veteran's claims file reveals that any additional records associated with that visit have not been obtained.  On remand, the Veteran's updated treatment records should be obtained and associated with the claims file.  Additionally, the Veteran should be contacted and given the opportunity to identify and provide the authorizations necessary for VA to obtain any outstanding private treatment records relevant to his respiratory conditions.

Finally, a "Physician Statement in Support of VA claim, dated in August 2016, was received by facsimile from W.H.S., M.D., who noted the Veteran's exposure to asbestosis in service and noted that the Veteran is diagnosed with Obstructive Pulmonary Disease.  He then stated his opinion that "[i]t is at least as likely as not (50 percent probability or more) that the veteran['s] diagnosed respiratory condition and requirement for oxygen is related to his exposure to asbestos while serving in the Military."  This evidence should be considered on remand. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate all outstanding VA treatment records with the claims file, to include any reports associated with a CT scan conducted on November 6, 2015.

2.  Provide the Veteran an opportunity to submit any outstanding private treatment records relating to his respiratory and/or pulmonary disorder.  Provide the Veteran with the appropriate authorization for release form(s).

For any outstanding private treatment records identified and authorized by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the claims file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide him with an opportunity to submit those records directly.

3.  Then, schedule the Veteran for a VA examination with a pulmonologist, if available, to provide diagnoses of all pulmonary and respiratory disorders, other than COPD, and to provide appropriate etiology opinions.  The claims file should be made available for review prior to the examination and the examination report should reflect that such review occurred.  All necessary tests and studies should be accomplished and all clinical findings should be reported in detail.  The examiner is reminded that exposure to asbestos has been conceded and that there is private medical evidence of record, specifically the April 2008 CT scan, which indicates the Veteran may have a respiratory or pulmonary disability which may be related to asbestos exposure, to include mesothelioma or asbestosis.  If a pulmonologist is not available in the Veteran's location, send the claims file to a pulmonologist for review after the examination has been conducted by an appropriate clinician (preferably a physician) and any necessary testing has been conducted.

After a review of all lay and medical evidence of record, the pulmonologist should furnish an opinion as to the following:

a) Does the Veteran currently have a disorder or disease, other than COPD, that may be related to his conceded exposure to asbestos, to include mesothelioma and/or asbestosis?

In rendering this opinion, the pulmonologist is directed to discuss the findings in the April 2008 private medical records which refer to parenchymal scarring, "mild asbestosis" and mesothelioma, as well as the Medscape abstract cited by the October 2015 VA examiner which notes that common HRCT scan findings in early asbestosis include parenchymal bands.

b) For each diagnosed disorder, the pulmonologist should indicate whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the disorder had its onset during service or is causally or etiologically a result of the Veteran's service, to include conceded exposure to asbestos.

If the pulmonologist is unable to provide the requested opinion without resorting to speculation, the pulmonologist must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).
   
A clear rationale for all opinions and conclusions reached must be provided and a discussion of the facts specific to this Veteran's claim would be helpful to the Board.  
   
4.  Thereafter, the AOJ should review the claims file to ensure that all of the foregoing requested development has been completed.  In particular, the requested medical opinion should be reviewed to ensure that it is responsive to and in complete compliance with the directives of this remand.  If not, appropriate corrective action should be taken.

5.  After completing the aforementioned, and conducting any additional development deemed necessary, readjudicate the Veteran's claim for entitlement to service connection for a respiratory and/or pulmonary disorder in light of all additional evidence received.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



